          Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DR. LISA BUON,

                                            Plaintiff,              19-CV-6760 (NSR)

                 -    against -

THE NEWBURGH ENLARGED CITY SCHOOL
DISTRICT, ROBERT PADILLA, and DR.
LISA M. SPINDLER,

                                             Defendants.
---------------------------------------------------------------X




              REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                      DEFENDANTS’ MOTION TO DISMISS




                                                                   Of Counsel: Caroline B. Lineen
    Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 2 of 11




                        TABLE OF CONTENTS

PRELIMINARY STATEMENT……………………………………………………………….1

ARGUMENT…………………………………………………………………………………….1

   POINT I:     THE PLAINTIFF DOES NOT SATISFY
                HER BURDEN TO ESTABLISH PROPER
                SERVICE AND PERSONAL JURISDICTION………………………1

   POINT II:    PLAINTIFF CANNOT MAINTAIN TITLE VII
                CLAIMS BASED ON THE TERMINATION
                FROM SMS PRINCIPAL POSITION AND
                DENIAL OF SUMMER PROGRAM………………………………….5

   POINT III:   PLAINTIFF FAILS TO STATE PLAUSIBLE
                CLAIMS OF RACE AND/OR NATIONAL
                ORIGIN DISCRIMINATION………………………………………….6


CONCLUSION………………………………………………………………………………….7




                                  i
            Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 3 of 11




                                             TABLE OF AUTHORITIES


                                                                                                                          Page(s)
Cases

Fallman v. Hotel Insider, Ltd.,
 2016 WL 5875031 (S.D.N.Y. Oct. 7, 2016).................................5
Feider v. Madison Square Garden,
 2017 WL 9538169 (S.D.N.Y. Jan. 25, 2017).................................6
Ferrer v. Superintendent Orange Cty. Jail,
 2010 WL 306977 (S.D.N.Y. Jan. 26, 2010).................................5
Hanig v. Yorktown Cent. Sch. Dist.,
 384 F.Supp.2d 710 (S.D.N.Y. 2005) (dismissing..............................6
Howard v. Klynveld Peat Marwick Goerdeler,
 977 F.Supp. 654 (S.D.N.Y.1997),
 aff'd, 173 F .3d 844 (2d Cir.1999)................................................................................................1
Johnson v. New York City Bd. of Educ.,
 2001 WL 1586692 (2d Cir. Dec. 6, 2001)...................................5
Johnson v. Quik Park Columbia Garage Corp.,
 1995 WL 258153 (S.D.N.Y. May 2, 1995)..................................3
Kulkarni v. City Univ. of New York,
 2001 WL 1415200 (S.D.N.Y. Nov. 13, 2011)................................6
Mende v. Milestone Technology, Inc.,
 269 F.Supp.2d 246 (S.D.N.Y. 2003)......................................1
Minholz v. Lockheed Martin Corp.,
 227 F. Supp. 3d 249 (N.D.N.Y. 2016).....................................1
Nobriga v. Dalton,
 1996 WL 294354 (E.D.N.Y. May 28, 1996)...............................4, 5
Preston v. New York,
 233 F.Supp.2d 452 (S.D.N.Y.2002).......................................1
Santos v. State Farm Fire and Cas. Co.,
 902 F.2d 1092 (2d Cir. 1990)...........................................4
Schafer v. Wadman,
 1992 WL 350750 (S.D.N.Y. Nov. 17, 1992).................................3
Taylor v. Milly’s Pizzeria, Inc.,
 2016 WL 2991090 (E.D.N.Y. Apr. 19, 2016)................................5
                                                                 ii
        Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 4 of 11




Vaher v. Town of Orangetown,
 916 F.Supp.2d 404 (S.D.N.Y. 2013)....................................4, 5

Rules

CPLR § 308(2).....................................................3
Fed. R. Civ. P. 4(m)..................................................5




                                      iii
         Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 5 of 11




                                PRELIMINARY STATEMENT

       The defendants, Newburgh Enlarged City School District (“the District”), Dr. Roberto

Padilla (“Dr. Padilla”) (incorrectly sued herein as “Robert Padilla”), and Dr. Lisamarie Spindler

(“Dr. Spindler”) (incorrectly sued herein as “Lisa M. Spindler”), by and through their attorneys,

Silverman & Associates, respectfully submit this Memorandum of Law in reply to the plaintiff’s

opposition and in further support of their motion to dismiss the plaintiff’s Amended Complaint

pursuant to Rules 12(b)(2), (4), (5), and (6) of the Federal Rules of Civil Procedure. As is discussed

below, the arguments raised by the plaintiff in opposition do not save her Amended Complaint

from dismissal.

                                               ARGUMENT

POINT I:       THE PLAINTIFF DOES NOT SATISFY HER BURDEN TO ESTABLISH
               PROPER SERVICE AND PERSONAL JURISDICTION

       The plaintiff bears the burden to prove that proper service has been effectuated and that the

Court has jurisdiction over the defendants.           Conclusory statements of proper service are

insufficient to meet this burden and withstand dismissal. Mende v. Milestone Technology, Inc.,

269 F.Supp.2d 246, 251 (S.D.N.Y. 2003); Howard v. Klynveld Peat Marwick Goerdeler, 977

F.Supp. 654, 658 (S.D.N.Y.1997), aff'd, 173 F .3d 844 (2d Cir.1999); Preston v. New York, 233

F.Supp.2d 452, 466 (S.D.N.Y.2002); Minholz v. Lockheed Martin Corp., 227 F. Supp. 3d 249, 255

(N.D.N.Y. 2016). However, here, the plaintiff relies on self-serving conclusions that service was

proper and fails to proffer factual specifics to prove such claims and establish jurisdiction.

       The plaintiff does not dispute that she was required to serve both the Summons and the

Complaint on the defendants. She argues that did so because she gave both documents to the

process server. However, this assertion is wholly insufficient to establish that both documents

were indeed served on the defendants.

                                                  1
           Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 6 of 11




          The plaintiff does not swear that she personally served both documents on the defendants,

that she personally witnessed the process server do so, or that she received sworn proof that he did

so. See Declaration of Plaintiff. And, sworn testimony from the process server that he indeed

provided copies of both the Summons and Complaint in the envelope delivered to Dr. Padilla is

noticeably absent from the plaintiff’s opposition. Importantly, the form proof of service filed on

April 22, 2020 states only that the Summons, not the Summons and a Complaint, were served on

Dr. Padilla. If the process server had in fact served both the Summons and Complaint on Dr.

Padilla, the plaintiff could have and should have submitted a sworn statement from him to that

effect.

           Moreover, the sworn testimony of Dr. Padilla and District Clerk Matthew McCoy clearly

and specifically describe the contents of the envelope received and that it lacked a Complaint. See

Exhibit “C”, ¶¶ 3-6; Exhibit “D”, ¶¶ 4-6; Exhibit “F”. The plaintiff’s self-serving conclusion that

both documents must have been served on Dr. Padilla because she provided them to the process

server is insufficient to refute the clear, specific, and personally informed testimony of Dr. Padilla

that the envelope served on Dr. Padilla. As such, the plaintiff fails to provide sufficient evidence

demonstrating that both the Summons and Complaint were in fact served on Dr. Padilla, and thus,

she fails to meet her burden to demonstrate proper service of process.

          In addition, contrary to the plaintiff’s representation, the defendants do not agree that

service of the Summons and Complaint upon Dr. Padilla would constitute proper service upon all

defendants. Only if the plaintiff served the requisite number of copies of both the Summons and

Complaint for each defendant upon Dr. Padilla and then complied with the subsequent mailing

requirements set forth in Section 308 of the New York Civil Practice Law and Rules would service

upon Dr. Padilla constitute proper service of the individual defendants through delivery to a person



                                                  2
         Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 7 of 11




of suitable age and discretion at the individual’s place of employment. CPLR § 308(2); Johnson

v. Quik Park Columbia Garage Corp., 1995 WL 258153 at * 2 (S.D.N.Y. May 2, 1995). See

Exhibit “E”, ¶¶ 4-7; DE 31. The plaintiff has not submitted proof that the requisite number of

copies of the Summons and Complaint were provided for each defendant. Further, the proof of

service filed by the plaintiff confirms the additional steps to comply with CPLR 308(2) were not

completed. Instead, it represents that the Summons was served personally on Dr. Padilla in his

capacity to accept service only on behalf of the District (not Dr. Spindler and not even Dr. Padilla)

and does not indicate that service via a person of suitable age and discretion was completed, or

even contemplated. Nor does it affirm that the requisite subsequent mailings were made. See DE

31.

        As noted, even though Dr. Padilla received the envelope containing the Summons and list

of names, the proof of service makes clear that he was being served in his official capacity as

Superintendent authorized to accept on behalf of the District, not his individual capacity. Thus,

even assuming, arguendo, that service of the Summons without the Complaint could be deemed

proper, it was only effected as to the District, not Dr. Padilla in his individual capacity. Schafer v.

Wadman, 1992 WL 350750 at * 3 (S.D.N.Y. Nov. 17, 1992).

        The plaintiff’s purely conclusory statement that service was made pursuant to a District

policy that permits Dr. Padilla to accept service on behalf central administrators is false and must

be rejected. There is no such policy in effect at the District. Notably, despite alleging its existence,

the plaintiff does not identify the policy by name or number, nor does she annex a copy of the

alleged policy to her Declaration. Certainly, if such a policy existed and would provide proof that

the plaintiff effected proper service, she would have included it in opposition to potential dismissal.




                                                   3
          Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 8 of 11




         The plaintiff’s false representation of a “policy” must be rejected. The plaintiff was

required to effectuate proper service of process in compliance with the applicable federal and state

statutes but she failed to do so. Moreover, even assuming, arguendo, she could complete proper

service on all the defendants by serving Dr. Padilla, she still failed to do so properly as the

Complaint was not served on him and the requisite copies of each document for each defendant

were not provided in the envelope.

         The plaintiff’s argument that filing an Amended Complaint cured the service defects is also

without merit. Filing of the Amended Complaint is not equivalent to service of process. The

undersigned attorneys did not accept service of the Summons and Complaint or Amended

Complaint on behalf of the defendants at any time. Santos v. State Farm Fire and Cas. Co., 902

F.2d 1092, 1094 (2d Cir. 1990) (service on attorney not authorized to accept is defective). Even

after the Amended Complaint was filed electronically, the plaintiff never made attempts to cure

the service defects by then serving a Summons and Amended Complaint on each defendant. This,

despite knowing full well and for many months that the defendants were challenging service and

having already been served with a motion to dismiss for improper service and lack of personal

jurisdiction on January 17, 2020. Nobriga v. Dalton, 1996 WL 294354 at * 3 (E.D.N.Y. May 28,

1996); Vaher v. Town of Orangetown, 916 F.Supp.2d 404, 421 (S.D.N.Y. 2013). The fact that the

defendants have moved to dismiss also does not negate or excuse the deficiencies in service

because such deficiencies are not cured or rendered harmless purely because the defendants have

notice of the action. Fallman v. Hotel Insider, Ltd., 2016 WL 5875031 at * 3 (S.D.N.Y. Oct. 7,

2016).

         The plaintiff fails to proffer evidence to satisfy her burden to prove that she timely

completed proper service of the defendants. The plaintiff does not request an extension of time



                                                   4
         Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 9 of 11




to serve and she does not argue that good cause exists for such an extension. Accordingly, the

plaintiff’s Amended Complaint must be dismissed pursuant to Rule 12(b)(2), (4), and (5) and

4(m) of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 4(m); Johnson v. New York City

Bd. of Educ., 2001 WL 1586692 at * 1-2 (2d Cir. Dec. 6, 2001); Ferrer v. Superintendent

Orange Cty. Jail, 2010 WL 306977 at * 4 (S.D.N.Y. Jan. 26, 2010); Vaher, 916 F.Supp.2d at

419-22; Nobriga, 1996 WL 294354 at * 3; Taylor v. Milly’s Pizzeria, Inc., 2016 WL 2991090 at

* 1 (E.D.N.Y. Apr. 19, 2016).

POINT II:      PLAINTIFF CANNOT MAINTAIN TITLE VII CLAIMS BASED ON THE
               TERMINATION FROM SMS PRINCIPAL POSITION AND DENIAL OF
               SUMMER PROGRAM

       The plaintiff does not challenge or oppose the dismissal of her Title VII claims arising

out of her termination from the South Middle School (“SMS”) Principal position and the alleged

failure to hire for a summer program position in 2019. She concedes that she did not file an

EEOC charge alleging discriminatory termination or constructive discharge and that she did not

include claims regarding the alleged failure to hire her for a summer school position in an EEOC

charge. She does not argue that she should be permitted to pursue claims for those discrete

employment actions pursuant to Title VII despite her failure to allege them in a timely EEOC

charge or that they reasonably relate to her prior charge. Indeed, she effectively concedes that

she cannot maintain such claims and abandons them. See Plaintiff’s’ Memorandum of Law, at p.

10.

       Accordingly, as plaintiff did not file an EEOC charge asserting claims based on the

termination from the SMS Principal position and the alleged failure to hire for a summer

program position within 300 days of those discrete employment decisions, and because the

plaintiff essentially abandons such claims in her Opposition, any and all Title VII claims based



                                                 5
        Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 10 of 11




on such employment decisions must be dismissed. Feider v. Madison Square Garden, 2017 WL

9538169 at * 9-10 (S.D.N.Y. Jan. 25, 2017) (dismissing certain of plaintiff’s Title VII claims

where plaintiff did not adequately oppose the dismissal and where claims arose out of discrete

employment decisions separate from those asserted in prior charge); Kulkarni v. City Univ. of

New York, 2001 WL 1415200 at 3–4 (S.D.N.Y. Nov. 13, 2011); Hanig v. Yorktown Cent. Sch.

Dist., 384 F.Supp.2d 710, 723 (S.D.N.Y. 2005) (dismissing claim as abandoned where plaintiff

did not oppose the dismissal in her opposition).

POINT III:     PLAINTIFF FAILS TO STATE PLAUSIBLE CLAIMS OF RACE AND/OR
               NATIONAL ORIGIN DISCRIMINATION

       In her Opposition, the plaintiff seems to boil her claims down to three alleged adverse

actions, the alleged denial of an administrator position in the R.I.S.E. Program, denial of a

summer program position, and termination from the SMS Principal position. The plaintiff

argues that the denial of the R.I.S.E. and summer program positions constitute actionable adverse

employment actions, but the case law previously discussed by defendants and not addressed by

plaintiff requires the opposite conclusion. The plaintiff had no entitlement to these extra stipend

positions, even if she had previously been selected for them. In addition, the plaintiff’s prior

appointment to these positions while Dr. Padilla has been Superintendent undermines any claim

of discriminatory motive.

       The plaintiff also argues that she has pleaded plausible claims because she has alleged

that individuals of other races and national origins replaced her in positions. However, she does

not allege such as it relates to her termination from the SMS Principal position. Indeed, she

could not do so as the employee who replaced the plaintiff is Black woman, Chante Brooks.

Accordingly, and for all the reasons previously discussed by the defendants, the plaintiff fails to




                                                   6
          Case 7:19-cv-06760-NSR Document 38 Filed 08/07/20 Page 11 of 11




state plausible claims of race and national origin discrimination and such claims must be
                                              1
dismissed pursuant to Rule 12(b)(6).

                                                      CONCLUSION

         For all the reasons discussed herein and in the defendants’ moving papers, the defendants

respectfully request that their motion be granted in its entirety and that the plaintiff’s Amended

Complaint be dismissed in its entirety and with prejudice. In the event the defendants’ motion is

denied in whole or in part, the defendants respectfully request that they be permitted to file their

Answer within thirty (30) days of the Court’s Order on the motion.

Dated: White Plains, New York
       August 7, 2020

                                             Respectfully submitted

                                       SILVERMAN & ASSOCIATES

                                     By:
                                              Caroline B. Lineen
                                              Attorneys for Defendants
                                              445 Hamilton Avenue, Suite 1102
                                              White Plains, New York 10601




1
   Plaintiff clarifies that she is not asserting a claim for hostile work environment and no further discussion on the
deficiencies of any such claims is warranted. See Plaintiff’s Memorandum of Law, at p. 14

                                                           7
